PER CURIAM:
James Curtis Johnson appeals the district court’s order denying relief on his motion for reduction of sentence, 18 U.S.C. § 8582 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Johnson, No. 5:01-cr-00090-H-l (E.D.N.C. Nov. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.